Order filed, June 25, 2014.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00260-CV
                                  ____________

                        WILLIAMS M. WALLS, Appellant

                                          V.

                       HARRIS COUNTY, ET AL, Appellee


                      On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2009-20004A


                                      ORDER

         The reporter’s record in this case was due April 21, 2014. See Tex. R. App.
P. 35.1. On April 30, 2014, this court ordered the court reporter to file the record
within 30 days. On May 22, 2014, this court issued a second order for the court
reporter to file the record within 30 days. The record has not been filed with the
court.    Because the reporter’s record has not been filed timely, we issue the
following order.
      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Michelle
Tucker does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM